Citation Nr: 0831128	
Decision Date: 09/12/08    Archive Date: 09/22/08

DOCKET NO.  92-02 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.	Entitlement to an increased rating for a back disability, 
classified as post-traumatic degenerative disc disease of the 
lumbar spine, currently evaluated as 50 percent disabling.

2.	Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The appellant had active service from February 1969 to 
February 1971.

This appeal initially came before the Board of Veterans' 
Appeals (Board) from a November 1990 rating decision from the 
Department of Veterans Affairs (VA) Chicago, Illinois 
Regional Office (RO), which confirmed a 20 percent for a back 
disability, classified as post-traumatic degenerative disc 
disease of the lumbar spine, and a 10 percent evaluation for 
post-traumatic stress disorder. A hearing was held at the RO 
before a local hearing officer in September 1991; a 
transcript of the hearing is of record.  

In March 1993, the Board remanded the case to the RO for 
further evidentiary and procedural development. By a decision 
rendered October 25, 1994, the Board granted an increased 
rating of 30 percent evaluation for the service-connected 
back disability (a 10 percent evaluation for wedging of the 
T12 and L1 vertebral bodies under Diagnostic Code 5285 was 
granted and added to the 20 percent evaluation in effect for 
limitation of back motion under Diagnostic Code 5292), and 
denied an evaluation in excess of 10 percent for post-
traumatic stress disorder. In a November 1994 rating 
decision, the RO implemented the October 25, 1994 Board 
decision's grant of an increased rating of 30 percent for the 
service-connected back disability, effective October 6, 1990 
(on that November 1994 rating decision sheet, the RO coded 
the service-connected back disability under Codes 5285 and 
5292). Thereafter, the appellant appealed that decision to 
the United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals) 
(Court).

In February 1995, the Deputy Vice Chairman of the Board 
denied appellant's motion for reconsideration of that 
decision. In January 1996, the Secretary of the Department of 
Veterans Affairs (VA) and appellant, through his attorney, 
filed with the Court a Joint Motion for Remand and to Stay 
Further Proceedings, with respect to these aforementioned 
increased rating issues. By Order rendered January 25, 1996, 
the Court granted the Joint Motion to Remand, vacated the 
Board's October 25, 1994, decision, and remanded the case for 
compliance with the instructions in the Motion. Accordingly, 
in December 1996, the Board remanded the case to the RO for 
additional evidentiary development in compliance with the 
instructions in the Motion; and reframed that back disability 
rating issue as "entitlement to an increased rating for a 
back disability, classified as post-traumatic degenerative 
disc disease of the lumbar spine, currently assigned a 30 
percent evaluation."

Subsequently, in October 2000, the Board issued a decision 
granting an increased rating of 50 percent but no more, for 
the service connected back disability and denying an 
evaluation in excess of 10 percent for the service connected 
post-traumatic stress disorder. This decision was also 
appealed to the United States Court of Appeals for Veterans 
Claims. While the appeal was pending, the Office of General 
Counsel for VA filed a Motion requesting that the Court 
vacate the decision by the Board and remand the case for 
additional development of the evidence and readjudication of 
the claim. This Motion was made as a result of a change in 
the law governing the issues on appeal. The appellant's 
representative indicated he did not oppose the Motion. The 
Court granted the Joint Motion in October 2001 and the case 
was returned to the Board for compliance with the directives 
that were specified by the Court.

Thereafter, in August 2002, the Board issued a decision 
granting an increased rating of 50 percent but no more, for 
the service connected back disability and denying an 
evaluation in excess of 10 percent for the service connected 
post-traumatic stress disorder. This decision was also 
appealed to the United States Court of Appeals for Veterans 
Claims. While the appeal was pending, the appellant's 
representative and the Office of General Counsel for VA filed 
a Joint Motion requesting that the Court vacate that part of 
the decision by the Board that denied an increased evaluation 
in excess of 50 percent (a 10 percent evaluation for wedging 
of the T12 and L1 vertebral bodies under Diagnostic Code 5282 
added to a 40 percent evaluation for limitation of back 
motion under Diagnostic Code 5292) for a service connected 
back disability, classified as post traumatic degenerative 
disc disease of the lumbar spine with anterior wedging of T12 
and L1 vertebral bodies and an evaluation in excess of 10 
percent for a psychiatric disability classified as post 
traumatic stress disorder and remanded the case for 
readjudication of the claim. The Court granted the Joint 
Motion in March 2003 and the case was returned to the Board 
for compliance with the directives that were specified by the 
Court.

The Board again remanded the case in October 2003. While in 
remand status, the veteran was afforded additional 
examinations and the evaluation of his PTSD was increased to 
30 percent disabling by rating decision in November 2004, 
effective on March 3, 2004, the date of the compensation 
examination. In addition, the veteran submitted a claim for 
entitlement to a total rating by reason of individual 
unemployability due to service connected disabilities. This 
claim was granted as well by rating decision of the RO in 
March 2006. This grant was effective in October 2004. There 
was no disagreement regarding this grant.

By decision dated in December 2006, the Board granted a 
rating of 30 percent for PTSD prior to March 3, 2004, but 
denied a rating in excess of 30 percent.  The Board also 
denied a rating in excess of 50 percent for a back 
disability, classified at post-traumatic disc disease of the 
lumbar spine.  The appellant again appealed to the Court, and 
the Board's decision was vacated, in part, pursuant to a 
March 2008 Order, following a Joint Motion for Partial 
Remand.  The parties did not address the increased rating for 
PTSD prior to March 2004, but requested that the Court vacate 
the Board's December 2006 decision regarding the denial of an 
increased rating for a back disability and rating in excess 
of 30 percent for PTSD.  This was done so that the Board 
could consider the appellant's claim for an increase in a 
back disorder on an extraschedular basis and so that the 
Board could give reasons and basis symptomatology consistent 
with a 70 percent disability level did not meet the criteria 
for a 50 percent evaluation.  The Court granted the Joint 
Motion and remanded the case to the Board.

The issue of entitlement to an increased rating for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.
FINDINGS OF FACT

1.	Prior to 2002, the veteran's lumbar spine disease is 
manifested by vertebral deformity; range of motion limited to 
approximately 15 degrees flexion, 5 degrees extension, and 10 
degrees lateral bending, with no rotation; without cord 
involvement requiring the use of long leg braces or that the 
veteran is bedridden; or, abnormal mobility requiring a jury 
mast neck brace; or, intervertebral disc syndrome productive 
of pronounced impairment. There is demonstrable deformity of 
a vertebral body.

2.	The veteran's spine disease is currently manifested by 
vertebral deformity and flexion to 28 degrees, extension to 5 
degrees, side bending to 10 degrees to the right and 20 
degrees to the left, and rotation to 30 degrees, bilaterally; 
ankylosis of the lumbar spine is not demonstrated. No 
neurological findings have been reported.

3.  The disability picture involving the back does not meet 
the criteria for a higher schedular rating and is not so 
unusual as to render application of the regular schedular 
provisions impractical.


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for post-
traumatic degenerative disc disease of the lumbar spine have 
not been met on a schedular or extraschedular basis.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.71a, 3.321, Codes 
5285, 5292, 5293 (1999); Code 5243 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA). 38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a). The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits. 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). In addition, 
the Court held that a notice consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)." Id.

In a VCAA letter dated in February 2004, the RO notified the 
appellant of the information and evidence necessary to 
substantiate the claim, the information and evidence that VA 
would seek to provide, and the information and evidence the 
appellant was expected to provide. In addition, the RO asked 
the appellant to submit any evidence in his possession that 
pertains to the claim. See 38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

VCAA-compliant notice was not (and in fact could not be) 
provided to the veteran prior to the first unfavorable 
adjudication of this case. However, after VCAA-compliant 
notice was sent, the claims were readjudicated without 
"taint" from prior adjudications. Thus, to decide the appeal 
now would not be prejudicial. See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. 
Nicholson, 20 Vet. App. 370 (2006).  

Appeals for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim. Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability. The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application. 
Id. Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded. 
Id.  In March 2006, the veteran was provided with all 
appropriate notifications to satisfy these provisions.  

This information was set out previously and there has been no 
assertion of failure to provide notice or development of the 
claim in the most recent Court decision.

In addition, the Board is aware of the Court's recent 
decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
In Vazquez-Flores, the Court found that, at a minimum, 
adequate VCAA notice requires that VA notify the claimant 
that, to substantiate an increased rating claim: (1) the 
claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  Id. at 43-44.  

Regarding the Vazquez-Flores notice requirements, the RO, in 
its February 2004 letter, listed examples of the type of 
types of medical and lay evidence that the are relevant to 
establishing entitlement to increased compensation.  To the 
extent that the RO did not otherwise comply with the Vazquez-
Flores notice requirements, the veteran's written statements 
contain extensive discussion as to the impact of the 
worsening of his disability on his employment and daily life, 
and why ratings higher than those assigned under VA's rating 
schedule were warranted.  This is particularly true in light 
of the arguments made for an extraschedular evaluation.  
Consequently, any error in this regard was "cured by actual 
knowledge on the part of the claimant."  See Sanders v. 
Nicholson, 487 F.3d 881, 889 (Fed. Cir 2007).

The present appeal involves the veteran's claim that the 
severity of his service-connected back disorder warrants a 
higher disability rating.  Disability evaluations are 
determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  

The regulations for the evaluation of disabilities of the 
spine were amended, effective in September 2002 and again in 
September 2003. When regulations are changed during the 
course of the veteran's appeal, the criteria that are to the 
advantage of the veteran should be applied. Karnas v. 
Derwinski, 1 Vet. App. 308 (1991). Revised regulations do not 
allow for their retroactive application unless those 
regulations contain such provisions and may only be applied 
as of the effective date. VAOPGCPREC 3-2000.

The regulations applicable to the evaluation of lumbar spine 
disability prior to the September 2002 and 2003 changes are 
applicable prior to and after the date of those changes. 
These provide that for residuals of a fractured vertebra, 
with cord involvement, bedridden, or requiring long leg 
braces, a 100 percent rating is warranted. Special monthly 
compensation must also be considered, as should lesser 
involvement for limited motion or nerve paralysis. Without 
cord involvement, with abnormal mobility requiring a neck 
brace (jury mast), a 60 percent rating is warranted. In other 
cases the rating should be made in accordance with definite 
limited motion or muscle spasm, adding 10 percent for 
demonstrable deformity of vertebral body. 38 C.F.R. § 4.71a, 
Code 5285 (1999). 

For slight limitation of motion of the lumbar spine, a 10 
percent rating is warranted. A 20 percent rating is warranted 
for moderate limitation of motion. A 40 percent rating is 
warranted for severe limitation of motion. 38 C.F.R. § 4.71a, 
Code 5292.

Moderate intervertebral disc syndrome, with recurring 
attacks, is rated as 20 percent disabling. A 40 percent 
evaluation requires severe recurring attacks, with 
intermittent relief. A 60 percent evaluation requires 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy (i.e., with 
characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc) and little intermittent 
relief. 38 C.F.R. § 4.71a, Code 5293.

The veteran is in receipt of a 50 percent evaluation on the 
basis of limitation of motion of the lumbar spine and 
vertebral deformity as a result of the spinal fracture. Under 
the regulations in effect prior to 2002 and 2003 the only 
criteria that may be utilized to award a higher schedular 
evaluation are those related to intervertebral disc disease 
or a vertebral fracture with or without cord involvement. 
Regarding the latter, the record does not show cord 
involvement requiring the use of long leg braces or that the 
veteran be bedridden. Neither has it been demonstrated that 
the veteran has abnormal mobility requiring a jury mast neck 
brace. Finally, pronounced intervertebral disc syndrome has 
not been demonstrated. In this regard, it is noted that VA 
compensation examinations were conducted in October 1990, May 
1993 and February and July 1998. Reports from these 
examinations do not demonstrate disability that approaches 
this severity.

For example, in October 1990, the veteran was able to forward 
bend to 80 degrees, but extend to only 10 degrees. Lateral 
bending was to 15 degrees, bilaterally. There was moderate 
tenderness over the paraspinal muscles. There was minimal to 
moderate tenderness over T12, L1, and L2. He had a negative 
straight leg raising test and a negative Larsen's test. There 
was a negative Lasegue's sign. Motor strength was 5+/5+ in 
both lower extremities. Knee and ankle reflexes were 2+ and 
symmetrical at the knees and ankles. There was normal sensory 
examination to light touch. X-ray studies showed possible old 
compression fractures secondary to wedging seen at the T12 
and L1 levels. There was Grade I degenerative retrolisthesis 
at L5-S1. There was degenerative disc disease with traction 
spurs seen at T11-12, L1-2 and L2-3. The assessments were 
probable old compression fractures T12 and L1, degenerative 
disc disease from T11 to L3, and independent degenerative 
changes. He presently had no evidence of instability within 
the spine or radiculopathy.

Similar findings were demonstrated in May 1993, although at 
that time, sensory examination revealed decreased light touch 
and pinprick in the anterior thigh region, more on the left 
side and significant muscle spasm was noted. On examination 
by VA in February 1998, mild lumbar arthritis and mild 
discogenic disease was diagnosed. In July 1998 a VA 
compensation examination of the veteran's spinal cord found 
that the veteran had complaints of continuous pain and 
markedly diminished mobility in range of motion as a result 
of the pain. He complained of pain with prolonged sitting or 
standing or with repetitive motion. He had had no loss of 
bowel or bladder control, but did complain of chronic 
numbness, particularly in the left thigh, with decreased 
sensation in the legs, bilaterally. It was noted that, in the 
past, he had been treated with nonsteroidals, multiple 
chronic pain medications, TENS units and had participated in 
physical therapy. He currently worked as a construction 
worker, but had been fired from jobs in the past due to lack 
of mobility. He tried to perform exercise to limit the 
progression of his low back pain. He did not need crutches, a 
brace, cane or walking devise and had not had back surgery.

On physical examination, the veteran had well developed 
calves, but his quadriceps and hamstrings were slightly less 
than his calf development, indicating possible mild atrophy. 
He did have good strength and reflexes were 2+ and equal. He 
had subjective decreased sensation to vibratory, pin prick, 
light touch, proprieception or cold in the lower extremities. 
The sensation was decreased distally, greater than 
proximally, with the exception of the left lower extremity, 
which had decreased sensation over the anterior aspect of the 
thigh that was greater than distally. This decreased 
sensation did not fit a clear dermatomal or spinal tract 
pattern. The spine had some tenderness over approximately T6 
to T8 as well as over L3-5. During the examination, the 
veteran had extremely limited mobility due to his complaints 
of pain and had range of motion limited to approximately 15 
degrees flexion, 5 degrees extension, and 10 degrees lateral 
bending, with no rotation. At one point during the 
examination; however, he was able to forward flex to 90 
degrees for a brief period of time when complaining of calf 
spasm. There were no gross muscle spasms. The diagnosis was 
of chronic low back degenerative disc disease.

The record shows that prior to 2003, the veteran had severe 
limitation of motion of his lumbar spine, without 
demonstration of pronounced intervertebral disc disease. When 
coupled with the demonstrated deformity of his vertebrae, 
this is sufficient for a 50 percent rating, but no more.

In September 2002, the criteria for an evaluation of 
evaluation of intervertebral disc syndrome were changed as 
follows:

Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under Sec. 4.25 separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation. 

With incapacitating episodes having a total duration of at 
least six weeks during the last 12 months.................. 
	60. 

With incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months........................................ .	40. 

With incapacitating episodes having a total duration of at 
least two weeks but less than four weeks during the past 12 
months...............................................20. 

With incapacitating episodes having a total duration of at 
least one week but less than two weeks during the past 12 
months................................... .	10.

The schedule for rating disabilities of the spine was again 
revised effective September 26, 2003. The new regulations 
have been codified and may be found at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243 (2004). The General Rating Formula 
for Diseases and Injuries of the Spine provides as follows:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease 

Unfavorable ankylosis of the entire 
spine.........................................100.

Unfavorable ankylosis of the entire thoracolumbar spine 
.....................50.

Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine........................................................
.........40.

Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical 
spine........................................................
............30.

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal 
kyphosis..............................20.

Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the 
height......................................................1
0.

Note 1 to this provision provides that associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be evaluated separately, 
under an appropriate diagnostic code. Id.

Note 2 provides that for VA compensation purposes, normal 
forward flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees. Normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, extension is 
zero to 30 degrees, left and right lateral flexion are zero 
to 30 degrees, and left and right lateral rotation are zero 
to 30 degrees. The combined range of motion refers to the sum 
of the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation. The normal 
combined range of motion of the cervical spine is 340 degrees 
and of the thoracolumbar spine is 240 degrees. The normal 
ranges of motion for each component of spinal motion provided 
in this note are the maximum that can be used for calculation 
of the combined range of motion. Id.

Note 3 provides that in exceptional cases, an examiner may 
state that because of age, body habitus, neurologic disease, 
or other factors not the result of disease or injury of the 
spine, the range of motion of the spine in a particular 
individual should be considered normal for that individual, 
even though it does not conform to the normal range of motion 
stated in Note 2. Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted. Id.

Note 4 provides that each range of motion measurement should 
be rounded to the nearest five degrees. Id.

Note 5 provides that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching. Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis. Id.

Note 6 provides that disability of the thoracolumbar and 
cervical spine segments will be separately evaluated, except 
when there is unfavorable ankylosis of both segments, which 
will be rated as a single disability. Id.

These provisions rate vertebral fracture or dislocation under 
these criteria.  There is no separately assigned rating for 
demonstrable deformity of a vertebral body in the new 
criteria.

An examination was conducted by VA in March 2004. At that 
time, the veteran complained of pain in the low and thoracic 
back areas, which radiated into his left foot. This radiation 
was along the posterior aspect of the left lower extremity. 
The pain was constant and sharp. He had taken numerous 
medications that had not been helpful. He stated that his 
pain was improved by being in a hot tub, but worsened by 
bending, flexing his lumbar spine or lifting weight greater 
than 20 pounds. On examination, range of motion of the lumbar 
spine showed flexion to 28 degrees, extension to 5 degrees, 
side bending to 10 degrees to the right and 20 degrees to the 
left, and rotation to 30 degrees, bilaterally. The veteran 
was asked to do 30 repetitions of repeat flexion and 
extension, but was only able to accomplish 8 due to severe 
pain. Following this, the veteran was able to flex his lumbar 
spine to 45 degrees and extend to 10 degrees. He had 
tenderness to palpation throughout the entire lumbar spine 
area. Motor strength was 4/5 and there was spasm of the 
lumbar paramusculature noted, greater on the left than the 
right. Sensation was intact over the feet. X- ray studies 
showed a mild anterior wedge compression deformity of T12 and 
mild degenerative disc disease of the lumbar spine. It was 
the opinion of the examiner that the veteran had pain, 
weakness, decreased endurance and fatigue with repetitive 
testing of the thoracolumbar spine. There was, therefore, 
severe functional impairment associated with the 
thoracolumbar spine.

Under the regulations that recently became effective, the 
veteran would have to manifest unfavorable ankylosis of the 
entire spine for a rating in excess of his currently assigned 
50 percent rating, which, as noted, has been assigned on the 
basis of limitation of motion and vertebral body deformity. 
Although, under the new criteria, associated neurologic 
manifestations may be additionally assigned, the veteran was 
afforded an EMG study in March 2004 that showed no evidence 
of neuropathy or radiculopathy. As such, a separate 
evaluation under the criteria for neurologic impairment is 
not warranted. 38 C.F.R. § 4.124a, Code 8520. The Board has 
reviewed the entire evidence of record, including numerous 
outpatient treatment reports and evaluations by private 
physicians. Ankylosis of the lumbar spine is not 
demonstrated, nor has ankylosis of the entire spine.  
Moreover, there is no suggestion that there are periods of 
incapacitation prescribed by a doctor. Under these 
circumstances, a rating in excess of the currently assigned 
50 percent for lumbar spine disease is not warranted.

Under 38 C.F.R. § 3.321(b)(1) ratings are to be based as far 
as practicable upon the average impairment of earning 
capacity. However, in those exceptional cases where the 
schedular evaluations are found to be inadequate, an 
extraschedular evaluation can be provided commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities. The 
governing norm in these exceptional cases is: A finding that 
the case represents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.

There is no suggestion in the objective record that the 
veteran's service-connected low back disorder, standing 
alone, has markedly interfered with his ability to work; nor 
is there any indication that he has required frequent periods 
of hospitalization for the treatment of his low back 
disability. The fact that he has been awarded a total rating 
based upon individual unemployability considers the veteran's 
total disability picture to be one that prevents employment.  
This is found by the Board to have taken any opinions 
regarding the veteran's inability to work into consideration.  
Therefore, the Board finds no exceptional circumstances in 
this case that would warrant consideration of an 
extraschedular evaluation.


ORDER

A rating in excess of 50 percent for a back disability, 
classified as post-traumatic degenerative disc disease of the 
lumbar spine, is denied.


REMAND

Regarding the veteran's claim for an increased rating for 
PTSD, it is noted that the most recent compensation 
examination regarding this disorder dates from early 2005, 
well over three years ago.  The most recent VA outpatient 
treatment records date from late 2004, with no indication 
that the veteran is no longer receiving that treatment.  The 
Joint Motion suggests that some elements for a 70 percent 
rating were noted.  The prior decision denied a rating in 
excess of 30 percent noting that elements for the 50 percent 
rating were not shown.  Under these circumstances, it is 
found that additional development is warranted to ascertain 
current symptoms concerning the disorder.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should take customary 
measures to obtain copies of VA outpatient 
treatment records for PTSD since November 
2004.  

2.  The veteran should be afforded a VA 
psychiatric examination for the purpose 
of ascertaining the severity of his 
service-connected PTSD.  All necessary 
special studies or tests are to be 
accomplished.  The claims files should be 
made available to the examiner for review 
in connection with the examination.  If 
possible, a Global Assessment of 
Functioning (GAF) score attributable 
solely to the PTSD should be assigned and 
the significance explained.  The examiner 
is then requested to offer an opinion as 
to whether and to what degree the 
veteran's PTSD renders him incapable of 
obtaining and maintaining gainful 
employment.  For any psychiatric 
disorder(s) other than PTSD that are 
identified, the examiner should state 
what, if any, additional disability is 
associated with those disabilities.  All 
opinions should be supported by a written 
rationale, and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.

3.  Thereafter, the RO/AMC should 
readjudicate the issue on appeal.  
Consideration of schedular and extraschedular 
provisions should be included.  If the 
determination remains unfavorable the veteran 
and his representative, should be provided 
with a supplemental statement of the case 
(SSOC) that addresses all relevant actions 
taken on the claims for benefits, to include 
a summary of the evidence and applicable law 
and regulations considered.  The veteran and 
his representative should be given an 
opportunity to respond to the SSOC prior to 
returning the case to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


